Citation Nr: 0829455	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  99-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Validity of an overpayment of pension benefits in the 
calculated amount of $10,662.

2.  Entitlement to waiver of overpayment of pension benefits 
in the calculated amount of $10,662.

(Additional issues are the subject of a separate Board of 
Veterans' Appeals (Board) Decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO in 
Cleveland, Ohio, which terminated retroactively pension 
payments, creating an overpayment of $10,662 and a December 
1998 decision of the Committee on Waivers and Compromises 
(COWC), which denied waiver of recovery of an overpayment.  
The veteran relocated and his claim is now being addressed by 
the RO in Louisville, Kentucky.  

The veteran originally requested a Board hearing in 
conjunction with his waiver claim on a VA Form 9, submitted 
in May 1999.  The veteran's August 2001 VA Form 9, which 
perfected his appeal following the June 2001 Statement of the 
Case on validity, indicated that the veteran did not want a 
hearing.  The veteran's representative has attempted to 
contact the veteran for clarification, but was unable to 
reach him.  The representative has withdrawn the hearing 
request.  The Board accepts that withdrawal and will proceed 
on these claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Due to a complicated procedural history, some clarification 
of the issues must be had prior to the Board's adjudication 
of this case.  

Prior to April 1998, the veteran had been in receipt of 
disability compensation and pension benefits.  The veteran 
was, and remains, service connected for residuals of a 
gunshot wound to the right arm, rated as 40 percent 
disabling.  The veteran had reported no income for several 
years.  Pension benefits had resulted in a higher payment to 
the veteran and he had been paid a full pension award during 
that time.  

In 1998, the RO in Cleveland, Ohio, received notice through 
the Income Verification Matching (IVM) program that the 
veteran had received income in the years 1995, 1996 and 1997 
that he had not reported to VA.  Because this income should 
have reduced his pension award, the RO determined in July 
1998 that the disability compensation award was a greater 
benefit than the properly reduced pension award.  The amount 
of overpayment was determined to be the difference between 
the actual payments and his disability award, an amount 
totaling $10,662 for those three years.

In August 1998, the veteran responded that he had not had any 
earned income in those years and that he requested a waiver 
of the overpayment due to financial hardship.  

While this process had been ongoing, the veteran had been 
appealing a claim for an increased rating beyond 40 percent 
for his gunshot wound residuals.  That claim reached the U.S. 
Court of Veterans Claims, following a denial by the Board in 
1997.  In August 1998, the RO implemented a grant of an 
increased rating of 50 percent, effective November 14, 1998.  

The payment records contained in the claims folder show the 
determination of the original $10,662 debt in July 1998, the 
recalculation following the settlement to a $5,954 debt in 
August 1998, and no further comment.  The next entry shows 
the retroactive award of 100 percent for service connection 
for post traumatic stress disorder.

In September 1998, the RO issued an audit of the veteran's 
debt, showing the implementation of the 50 percent award, 
which, when applied to his debt, reduced the amount to 
$5,954.  In December 1998, the COWC issued a decision denying 
a waiver of the $5,954 amount.  The veteran continued to 
contest these decisions.

In April 1999, the RO issued a Statement of the Case was 
prepared by the COWC.  The issue as identified was waiver of 
the $10,662 amount.  The veteran filed a May 1999 Form 9, 
perfecting the appeal of this issue.  

Following an unexplained period of delay, the RO issued a 
June 2001 Statement of the Case on the issue of validity of 
debt.  The issue as identified by the RO was whether the 
$10,662 debt was properly created.  The veteran perfected the 
appeal of this issue in an August 2001 Form 9.  

The Statements of the Case did not acknowledge the reduction 
in the debt caused by the appeal settlement.  The Board is 
unclear why such a reversal occurred and what impact that had 
on the veteran.  

The RO referred the claims file to the COWC for preparation 
of a Statement of the Case on the waiver issue.  In June 
2002, the COWC prepared a memorandum for the file, stating 
that the issue of waiver for the $10,662 amount had been 
received, but that the complete claims file had not been.  
The veteran's first folder had gone to COWC, but the second 
folder, containing all of the relevant information on the 
issues discussed here, had been sent to Cincinnati for a 
hearing.  The COWC refused to issue a Statement of the Case 
until the completed file was provided.  As a Statement of the 
Case had already been issued, it is unclear why the RO sent 
the file for this action.  

In December 2002, the RO entered another memorandum into the 
file.  The memorandum indicates that the waiver issue had 
been perfected in 1999, and that a hearing should have been 
scheduled.  It also states that a Statement of the Case as to 
the validity of the debt should be issued.  The December 2002 
memorandum is the last action on the validity and waiver 
claims in the file.  The Board notes in passing that these 
issues were not certified to the Board; however, this failure 
cannot deprive the Board of jurisdiction.  See, e.g., 
38 C.F.R. §§ 20.101, 20.200 (2007).  

Before the Board proceeds to decide these claims, several 
matters must be remedied.  

Due to the veteran's dispute of the amount of income 
attributed to him, the inadequately identified and apparently 
unverified and unacknowledged income attributed to the 
veteran for the period beginning February 1995, his history 
of variable income, and unexplained differences as reported 
in paid and due audits, additional development of the 
evidence is required.  Specifically, the RO must ensure that 
all evidence verifying or acknowledging income beginning in 
February 1995 through 1997 is associated with the claims 
file, or, if not already on file elsewhere (e.g., VA Debt 
Management Center (DMC)), obtained.  

After this information is received, the veteran's debt must 
be recalculated, and an audit, as well as an explanation, 
provided to the veteran, and a copy associated with the 
claims file.  The Board requires that copies of records 
pertaining to the withholding of the veteran's pension 
benefits to recoup overpayments for the period from 1995 to 
1997, including effective dates and amounts, be associated 
with the claims file.  

Prior to the RO's reconsideration of these issues, the 
veteran should be asked to complete and return an updated 
Financial Status Report, as the last Financial Status Report 
of record is several years old.  In addition, the award 
actions on file show the payments attributed to the veteran, 
but other evidence indicates that there were times during 
which some or all of these payments were withheld to recoup 
the overpayment.  While this does not affect the creation of 
the overpayment, the amounts actually received by the 
veteran, as well as the notifications he received, are 
potentially relevant to factors of equity and good conscience 
involved in a waiver decision, and must be associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all evidence verifying or 
acknowledging income from 1995 through 
1997 is associated with the claims file, 
or, if not already on file elsewhere 
(e.g., VA Debt Management Center (DMC)), 
obtained from the veteran and/or other 
sources.  Statements of income from the 
veteran are subject to independent 
verification at the RO's discretion.

2.  After this information is received, 
the veteran's debt must be recalculated, 
and an audit, as well as an explanation of 
the income attributed to the various time 
periods, provided to the veteran, and a 
copy associated with the claims file.  
Tell the veteran that any response he 
provides should be as specific as 
possible, with respect to time periods 
and/or amount of income.  

3.  Ask the veteran to complete, sign, and 
return an updated Financial Status Report, 
listing all assets, debts, income and 
expenses.  Any unusual expenses or debts 
should be supported by documentation.

5.  Request that the VA DMC (or other VA 
administrative unit possessing the 
relevant information) provide copies of 
records pertaining to the withholding of 
the veteran's pension benefits to recoup 
overpayments for the period from 1995 to 
1997.  Specifically, the amounts and 
effective dates of the withheld benefits 
should be provided, as well as any 
notifications provided to the veteran of 
the withholding.

6.  Thereafter, review the issue of the 
validity of the overpayment of $10,662 (or 
as $5,954, or as otherwise recalculated, 
if different) and review the claim for 
waiver of recovery of an overpayment in 
the calculated amount of $10,662 or of 
$5,954, as appropriate.  If the decisions 
on these issues are adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




